         Case 1:19-cr-00931-WHP Document 71
                                         72 Filed 11/23/20 Page 1 of 2



                                         Renato C. Stabile
                                          Attorney at Law
                                     580 Broadway, Suite 400
                                       New York, NY 10012
                                         212-219-1469 (o)
                                        212-219-1897 (fax)
                                      917-204-0181 (mobile)
                                    renato.c.stabile@gmail.com




                                                              November 23, 2020


BY ECF
Honorable William H. Pauley III
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007

                       Re:     United States v. Lywan Reed, et al., 19 Cr. 931 (WHP)
Dear Judge Pauley:
       I am the attorney for Lywan Reed, a defendant in the above-referenced matter. On
October 21, 2020, Mr. Reed pled guilty to Counts Two and Four of the above-referenced
Indictment. He is currently on home detention with electronic monitoring and the Court has
ordered Mr. Reed to self-surrender for remand pending sentencing by November 24, 2020 at
11:00 am. The Court provided Mr. Reed additional time to self-surrender so that he could
address some medical issues he was having.
        Mr. Reed was referred to Lenox Hill Radiology for an MRI, scheduled to take place on
November 21, 2020. The referral was made by the neurology department at Downstate Medical
Center. Pretrial Services informed us by email, however, that because November 21 is a
Saturday and the Pretrial Services office is closed, it could not remove Mr. Reed’s GPS bracelet
and re-install it on that day. Accordingly, Pretrial Services requested that Mr. Reed reschedule
this appointment during a weekday. Mr. Reed tried to reschedule the MRI before his self-
surrender date, but the next available weekday appointment he could get is on November 30,
2020 at 11:30 am. We therefore request one additional adjournment so that Mr. Reed can get his
MRI completed and get the results. For that reason, we request that Mr. Reed’s self-surrender
date be extended to Wednesday, December 2, 2020 at 11:00 am. We also request that the Court
Order that to facilitate the medical procedure prior to surrender, Mr. Reed shall report to Pretrial
         Case 1:19-cr-00931-WHP Document 71
                                         72 Filed 11/23/20 Page 2 of 2



Services to have his location monitoring equipment removed. As soon as the medical procedure
is concluded, Mr. Reed shall return to Pretrial Services to have the location monitoring
equipment reinstalled.
       I thank the Court for its continued consideration in this matter.


                                                              Respectfully submitted,
                                                                     /s/
                                                              Renato C. Stabile


cc:    AUSA Rebecca Dell (via ECF)
       Bernisa Mejia, Pretrial Services Officer (via email)




                                Application granted. Defendant shall report to Pretrial Services on
                                Monday, November 30, 2020 to have his location monitoring equipment
                                removed to facilitate his medical procedure. Defendant shall return to
                                Pretrial Services upon completion of his procedure to have the
                                monitoring equipment reinstalled. Defendant shall self-surrender by
                                11:00 a.m. on December 2, 2020.




                                                 November 23, 2020




                                                 2
